Citation Nr: 0526384	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  04-08 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder 
due to exposure to ionizing radiation.

2.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel





INTRODUCTION

The veteran had active duty from January 1939 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied entitlement to service 
connection for thyroid and skin disorders, both claimed as 
due to ionizing radiation exposure.

The issue of entitlement to service connection for a thyroid 
disorder due to exposure to radiation is addressed in the 
Remand portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will provide notification when further action is 
required on the part of the veteran.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's sun 
keratoses are etiologically related to any incident of 
service, to include exposure in service to ionizing 
radiation.


CONCLUSION OF LAW

A skin disorder, diagnosed as sun keratoses, was not incurred 
in or aggravated by active military service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. § 
1110, 1131, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below. 

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the veteran's claim for 
entitlement to service connection for a skin disorder and for 
a thyroid disorder was received in August 2001.  The RO sent 
notice regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence the claimant could submit to support his claim, and 
what information and evidence would be obtained by VA, to the 
appellant in November 2001 prior to the initial AOJ decision 
on his claim in May 2002.  The timing of the notice in this 
case was compliant with the statutory requirement that it 
precede the initial RO decision. 

In a November 2001 letter, the RO notified the appellant of 
three of the four required content elements.  He was notified 
of the information and evidence not of record (1) needed to 
substantiate his claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Although this 
notice did not explicitly ask the appellant to provide "any 
evidence in [his] possession that pertains" to his claim, 
38 C.F.R. § 3.159(b)(1), the notice properly conveyed the 
essence of the regulation.  The RO's November 2001 letter 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the RO.  In October 2002 and May 
2003, the RO again notified the appellant as to evidence 
needed to grant the claim, what it was doing to get this 
evidence, and what the appellant needed to do to help VA to 
get this evidence.

In addition, the appellant was advised, by virtue of a 
detailed February 2004 statement of the case (SOC), of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the February 2004 SOC contained the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159, 
which contains the guidance that a claimant should "provide 
any evidence in the claimant's possession that pertains to 
the claim."  See Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  All 
the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, supra, at 125.

The November 2001 letter also informed the appellant of VA's 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the appellant was afforded a VA medical examination 
and a medical opinion was secured.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the language of VCAA notice by the RO 
constituted harmless error.  It is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under the 
VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992)..  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the appellant's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  See Davis 
v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 
Vet. App. 67, 71 (1997).  First, there are certain 
disabilities that are presumptively service connected by law, 
specific to radiation-exposed veterans.  38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).  Second, when a "radiogenic 
disease" first becomes manifest after service, and it is 
contended that the disease resulted from exposure to ionizing 
radiation during service, various development procedures must 
be undertaken in order to establish whether or not the 
disease developed as a result of exposure to ionizing 
radiation. 38 C.F.R. § 3.311(a)(1).  Third, even if the 
claimed disability is not listed as a presumptive disease 
under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 
38 C.F.R. § 3.311, service connection must still be 
considered under 38 C.F.R. § 3.303(d) in order to determine 
whether the disease diagnosed after discharge was incurred 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3)(i) as either a veteran who while serving on 
active duty, or an individual who while serving on active 
duty for training or inactive duty training, participated in 
a radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupation forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following: 
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); 
(xiv) cancer of the salivary gland; (xv) cancer of the 
urinary tract; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the 
lung; and (xxi) cancer of the ovary.  38 C.F.R. § 
3.309(d)(2).

As to the second method for establishing service connection, 
the provisions of 38 C.F.R. § 3.311 provide for development 
of claims based upon a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The purpose of these provisions is to 
relieve claimants of the burden of having to submit evidence 
to show that their cancer may have been induced by radiation.  
These provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation-exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).

The governing regulation essentially states that, in all 
claims in which it is established that a radiogenic disease 
first became manifest after service, and it is contended that 
the disease resulted from radiation exposure, a dose 
assessment will be made.  Dose data will be requested from 
the Department of Defense in claims based upon participation 
in atmospheric nuclear testing, and claims based upon 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 
3.311(a)(2).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" 
is defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2003).  Section 
3.311(b)(5) requires, as pertinent herein, that prostate 
cancer become manifest five years or more after exposure.

When the dose estimates provided pursuant to paragraph (a)(2) 
are reported as a range of doses to which a veteran may have 
been exposed, exposure at the highest level of the dose range 
reported will be presumed.  38 C.F.R. § 3.311(a)(1).

Notwithstanding the requirements for presumptive service 
connection, above, the U.S. Court of Appeals for the Federal 
Circuit has held that, when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability or to the regulatory development 
procedures applicable to a radiogenic disease, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, supra, 34 F.3d at 1043-1044, rev'g in part Combee 
v. Principi, 4 Vet. App. 78 (1993).  In other words, the fact 
that the veteran may not meet the requirements of a 
presumption regulation would not in and of itself preclude 
him from establishing service connection, since he may, in 
the alternative, establish service connection by way of proof 
of actual direct causation.

III.  Analysis

In August 2001, the veteran submitted a claim, in pertinent 
part, for entitlement to service connection for a skin 
condition of his hands and arms due to radiation and sun 
exposure.  With his claim he submitted copies of personnel 
records and a Notice of Separation from the U.S. Naval 
Service.

Service medical records are negative for any complaints, 
findings, or diagnosis of a skin disorder.  At examinations 
in November 1942, September 1943, May 1944, July 1945, and 
December 1946 the clinical evaluation was normal for his 
skin.  

The veteran submitted information regarding radiation 
exposure during his participation in an oceanic nuclear 
weapons test, Operation Crossroads, in 1946.  A July 2002 
letter from a VA doctor indicated that the veteran had 
undergone a radiation examination, and he was provided with 
the results of diagnostic testing performed at that time.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in June 2003.  He reported that he had been 
stationed at Bikini Atoll and was there during two atomic 
bomb blasts.  He said he had no immediate ill effects from 
the blast.  The veteran related having been told that he had 
sun damage to the skin.  He had some brown spots that were 
visible on the sun-exposed surfaces of the ears, the scalp, 
the forearms, and the hands.  He denied having had any 
biopsies or diagnoses of skin cancer.  The clinical findings 
were reported.  

The examiner diagnosed radiation exposure at the Bikini Atoll 
in the Pacific in the 1940's.  The examiner also diagnosed 
sun keratoses, related to lifetime sun exposure.  The 
examiner stated that there had been no diagnosis of skin 
cancer, and no suspicious lesions were seen on examination.  

The veteran meets the definition of a "radiation-exposed 
veteran" as defined in 38 C.F.R. § 3.309(d)(3)(i), as the 
evidence of record shows that he participated in a radiation-
risk activity with his onsite participation in a test 
involving the detonation of a nuclear device during Operation 
Crossroads in 1946.  The claimed disability, sun keratoses, 
claimed as a skin disorder, however, is not listed as a 
presumptive disease under 38 C.F.R. § 3.309(d).

Furthermore, under the provisions of 38 C.F.R. § 3.311, 
further development of the claim as to the skin is not 
warranted.  The evidence of record shows that the veteran was 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of one or more nuclear weapons.  
However, sun keratosis disease is not included in the list of 
"radiogenic diseases" set forth in 38 C.F.R. 
§ 3.311(b)(2)(i), and the veteran has not cited nor does the 
evidentiary record contain competent scientific or medical 
evidence that his claimed sun keratoses constitute a 
radiogenic disease.  

In addition, service connection is not warranted on a direct 
basis.  Although there is evidence of a current disability, 
sun keratoses, the June 2003 VA examiner linked the sun 
keratoses to the veteran's lifelong exposure to the sun.  
There is no medical evidence of a nexus between the claimed 
in-service injury, in this case exposure to radiation or to 
the sun in the Navy more than 58 years ago, and the present 
disease or injury.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

With regard to the disability claimed, the Board has 
carefully considered the appellant's statements, and does not 
doubt his sincerity.  He is certainly competent, as a layman, 
to report that as to which he has personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, 
however, competent to offer his medical opinion as to cause 
or etiology of the claimed disability, because there is no 
evidence of record that the appellant has specialized medical 
training.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The appellant's statements, no matter how sincerely 
made, are not competent medical evidence as to a causal 
relationship between any current skin disorder claimed and 
his active military service, or as to claimed continuity of 
symptomatology demonstrated after service.

Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for sun keratoses, claimed 
as a skin disorder, to include as due to claimed exposure to 
ionizing radiation.  There is no competent medical evidence 
that the appellant currently has a skin disorder which has 
been linked to service or to a service-connected disability.  
No probative, competent medical evidence exists of a 
relationship between any currently claimed skin disorder and 
any alleged continuity of symptomatology since separation 
from service.  See Savage, supra.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, supra.  
Accordingly, the claim for service connection for sun 
keratoses, claimed as a skin disorder, to include as due to 
exposure to radiation, must be denied.


ORDER

Entitlement to service connection for sun keratoses, claimed 
as a skin disorder, to include as due to exposure to ionizing 
radiation, is denied.


REMAND

As discussed above, the VCAA describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  Under VCAA and the regulations, VA has 
a duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).

The veteran seeks entitlement to service connection for a 
thyroid disorder, hypothyroidism, due to radiation exposure 
in service.  As noted above, the veteran meets the definition 
of a "radiation-exposed veteran" as defined in 38 C.F.R. 
§ 3.309(d)(3)(i) as the evidence of record shows that he 
participated in a radiation-risk activity with his onsite 
participation in a test involving the detonation of one or 
more nuclear devices during Operation Crossroads in 1946.  
The Board is aware that the claimed disability, 
hypothyroidism, is not listed as a presumptive disease under 
38 C.F.R. § 3.309(d). 

Under the provisions of 38 C.F.R. § 3.311, however, further 
development of the claim is warranted.  The evidence of 
record shows that the veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, and contains competent medical 
evidence that the veteran's hypothyroid disorder is due to 
his exposure to radiation in service, or, in essence, is a 
radiogenic disease.  At a VA C&P examination in June 2003, 
the examiner diagnosed radiation exposure at the Bikini Atoll 
in the Pacific in the 1940's, and hypothyroidism.  The 
examiner first opined that the most likely etiology of the 
veteran's hypothyroidism was autoimmune disease and not 
radiation exposure.  However, after review of testing 
results, the examiner noted that the laboratory results 
showed low TSH and the antibodies were negative, making the 
autoimmune etiology less likely.  The examiner noted that the 
etiology of hypothyroidism was unclear, and there had been no 
history of goiter or thyroid malignancy.  The examiner then 
opined "that abrupt onset of hypothyroidism in the late 
1940s is at least as likely as not caused by radiation 
exposure."  Therefore, development under 38 C.F.R. § 3.311 
is appropriate.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request dose data for the 
veteran's participation in Operation Crossroads in 
1946, with an assessment as to the size and nature 
of the radiation dose or doses from the appropriate 
office of the Department of Defense.  

2.  After the above is completed, the RO should 
forward the claim for review by the Under Secretary 
for Benefits as set forth in 38 C.F.R. § 3.311(c).  

3.  After undertaking any other development deemed 
essential in addition to that specified above, the 
RO should re-adjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, the 
appellant should be provided a supplemental 
statement of the case (SSOC).  The SSOC should 
contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the 
evidence and discussion of all pertinent regulations 
since the February 2004 statement of the case.  An 
appropriate period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


